Beach, J. —
The proceedings were taken on account of rent unpaid from January 1 to April 1, 1880. They were not based upon the sum accrued prior to January one. That was specifically secured by the chattel mortgage and its payment deferred until 1881. All reference to the rent, mentioned here, in the mortgage is as follows: The party of the first part shall well and truly pay “ such other or-further sum or sums as may remain due and unpaid for the rent of premises * * * from January 1, 1880, to May 1, 1880 ” &c., &c.
*20The date in 1881 is named for the payment of the first installment of the $453.02 in arrear, and has no connection with paragraph above quoted. I am unable to discover any postponement of the rents in question. The mortgage merely secures whatever balance may remain still due at the end of the term. The logical sequence of any other contention would enable the relator to remain in possession, without payment, until January 15, 1881, then to begin paying at the rate of twenty dollars per month. Such a variation of the written lease could not be made, except by clear and unambiguous words. The writ must be dismissed.